                                        Case 3:19-cv-00698-WHA Document 175 Filed 12/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   KARI MILLER, et al.,
                                  11                Plaintiffs,                             No. 3:19-cv-00698-WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   PETER THOMAS ROTH, LLC, et al.,                      ORDER DISMISSING CASE
                                  14                Defendants.

                                  15

                                  16        Pursuant to stipulation of the parties, this case is dismissed. The clerk shall close the file.

                                  17

                                  18        IT IS SO ORDERED.

                                  19

                                  20   Dated: December 23, 2020

                                  21

                                  22
                                                                                               WILLIAM ALSUP
                                  23                                                           UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
